Citation Nr: 0729028	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an ear disorder, to 
include residuals of eustachian tube dysfunction and 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1981 to June 
2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2005 the veteran testified at a Central Office Board 
hearing.  In September 2005 the issue was remanded for 
further development.  

The Board notes that the issue on appeal initially was 
treated as service connection for residuals of Eustachian 
tube dysfunction.  The issue has been broadened and 
recharacterized as reflected on the title page of this 
decision.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
residuals of eustachian tube dysfunction.  

2.  The veteran's bilateral tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  The veteran's current tinnitus was incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2. The veteran does not have residuals of Eustachian tube 
dysfunction which are associated with active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has had hearing loss, tinnitus 
and ear pain since service.  His service medical records are 
replete with treatment for ear complaints, including 
Eustachian tube dysfunction, otalgia, otitis media and 
difficulty equalizing pressure.  The veteran's November 2000 
retirement examination from service noted Eustachian tube 
dysfunction and a tympanic membrane disorder, greater on the 
left than right.  A February 2002 letter from the veteran's 
private doctor, a specialist in otology/neurology, while 
finding no evidence of past or present ear diseases, noted 
the veteran's complaints of ear aches.  The examiner noted 
that the veteran's history strongly suggests referred otalgia 
and the most likely etiology is myofascial pain dysfunction 
syndrome.  An August 2004 evaluation by QTC Medical Services 
reflected diagnoses of neurosensory hearing loss (based on 
audiometric testing), tinnitus, dizziness, and referred 
otalgia.  It was noted the veteran had a history of tinnitus 
since 1994 or 1995.  

During his June 2005 Board hearing the veteran testified that 
he was a submarine sailor, was exposed to extreme pressures 
and was exposed to machine room noise.  The veteran's 
February 2006 VA examination reflected his complaints of 
sharp ear pain and bilateral tinnitus.  Audiometric 
examination showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
20
25
LEFT
5
15
15
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
examiner opined that based on audiometric results it is less 
likely than not that claims of residuals of Eustachian tube 
dysfunction are related to the veteran's active duty service.  
A diagnosis of subjective bilateral tinnitus was provided and 
the examiner concluded that in the absence of hearing loss 
tinnitus could not be related to a hearing deficit.  During 
his March 2006 VA evaluation the veteran continued to 
complain of tinnitus.  This examiner commented that the 
veteran's Eustachian tube dysfunction is not supported by an 
audiologic assessment.  The diagnoses provided included 
tinnitus of an undetermined etiology.  A September 2006 VA 
neurologic examination was normal and negative for any 
neurologic ear disorder related to service.  

An expert medical opinion was rendered in May 2007 by a VA 
staff surgeon at the Department of Otolaryngology of the 
Veterans Health Administration (VHA).  After reviewing the 
claims folder the examiner commented that the veteran 
suffered Eustachian tube dysfunction without any complicating 
ear disease and residual sequels.  It was noted the veteran 
worked as a submariner which put him at more risk for ear 
disorders.  The examiner pointed out that the 2004 audiogram 
showed bilateral senorineural hearing loss while the one from 
2006 was within normal limits.  It was explained that the 
discrepancy could be due to inter-testing variability and 
also from an acute sensorineural hearing loss due to noise 
exposure.  It was further noted that the otoscopic 
examination did not show any retractions or changes in the 
tympanic membrane and therefore it was highly unlikely that 
the veteran's otalgia was originating from the ear, it is 
more likely referred pain.  The VHA examiner concluded that 
tinnitus is as likely as not to be causally related to the 
veteran's military service.  

The evidence does not reflect a current diagnosis of 
residuals of Eustachian tube dysfunction.  Accordingly, 
service connection cannot be granted for this disability.  
However the medical evidence has suggested that the veteran's 
tinnitus is due to his active duty service.  The veteran 
served on a submarine and his service medical records reveal 
numerous complaints of ear disorders.  The veteran has a 
current diagnosis of bilateral tinnitus and although a 
February 2006 VA examiner could not attribute it to a hearing 
deficit, the May 2007 VHA after thoroughly reviewing the 
claims folder related the veteran's tinnitus to his active 
duty service.  In sum, the evidence has suggested that there 
is a causal relationship between the veteran's service and 
his bilateral tinnitus.  Therefore, in giving the veteran the 
benefit of the doubt, the Board finds that service connection 
is warranted for tinnitus.  38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  In a December 2002 VCAA letter 
the VA advised the veteran of what evidence he was to provide 
to substantiate his claim, including for an ear disorder, and 
the evidence VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally informed the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  While the letter did not 
explicitly notify the veteran of the information and evidence 
needed to substantiate his claim, the Board finds this to be 
harmless error as such notice was provided in the February 
2003 statement of the case.  In an October 2006 supplemental 
statement of the case, the veteran was provided notice of 
what type of information and evidence was needed to establish 
a disability rating and an effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran is being granted service connection for tinnitus 
and thus further consideration of VCAA compliance need not be 
considered in light of the favorable disposition.  


ORDER

Entitlement to service connection for residuals of Eustachian 
tube dysfunction is denied.  To this extent, the appeal is 
denied.  

Entitlement to service connection for an ear disorder, 
claimed as bilateral tinnitus is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


